139 S.W.3d 250 (2004)
Deborah L. JOHNSON, Respondent,
v.
Alvin JOHNSON, Appellant.
No. WD 62765.
Missouri Court of Appeals, Western District.
July 27, 2004.
Anthony Vale Jones, Kansas City, for Appellant.
Marilyn Shapiro, Kansas City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, RONALD R. HOLLIGER, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Alvin Johnson appeals from the Judgment of Dissolution, which ended his twenty-three year marriage to Deborah Johnson. In his sole point on appeal, Mr. Johnson claims that the trial court abused its discretion in dividing the marital property. In particular, he claims that he should have received a larger share of the marital home's equity.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. The parties, however, have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).